C. A. 7th Cir. Certiorari denied.
Memorandum of
Mr. Justice Frankfurter,
in which Mr. Justice Harlan joins.
Although the Court has definitively decided that a denial of a petition for certiorari carries no legal significance, Brown v. Allen, 344 U. S. 443, 489-497, the bar, in briefs, and lower courts, in their opinions, continue to note such denials by way of reinforcing the authority of cited lower court decisions. It has therefore seemed to me appropriate from time to time to emphasize through concrete illustrations that a denial of certiorari does not imply approval of the decision for which review is sought or of its supporting opinion. This case presents another instance for underlining this nonsignificance of the denial of certiorari. Not until this Court explicitly holds that “in F. E. L. A. cases, speculation, conjecture and possibilities suffice to support a jury verdict,” which is the holding of the Court of Appeals in this case, 246 F. 2d 834, 837, is that to be assumed to be the law of this Court.